 Case 2:21-cv-03319-FLA-GJS Document 1 Filed 04/16/21 Page 1 of 6 Page ID #:1



 1   BOUTIN JONES INC.
     James D. McNairy (SBN 230903)
 2   jmcnairy@boutinjones.com
     Mark A. Gorton (SBN 99312)
 3   mgorton@boutinjones.com
     Michael G. Cross (SBN 268999)
 4   mcross@boutinjones.com
     Errol C. Dauis (SBN 279313)
 5   edauis@boutinjones.com
     Andrew M. Ducart (SBN 293714)
 6   aducart@boutinjones.com
     555 Capitol Mall, Suite 1500
 7   Sacramento, CA 95814
     Telephone: (916) 321-4444
 8   Fax: (916) 441-7597
 9   Attorneys for Defendant
     TEAM INDUSTRIAL SERVICES, INC.
10

11                      UNITED STATES DISTRICT COURT
12                    CENTRAL DISTRICT OF CALIFORNIA
13

14   MICHAEL THAI, an individual, on behalf              Case No. 2:21-CV-3319
     of himself and on behalf of all others
15   similarly situated,                                 DEFENDANT TEAM
                                                         INDUSTRIAL SERVICES, INC.’S
16                    Plaintiff,                         NOTICE OF REMOVAL OF
                                                         CIVIL ACTION TO UNITED
17        v.                                             STATES DISTRICT COURT
                                                         UNDER 28 U.S.C. § 1441(b)
18   TEAM INDUSTRIAL SERVICES, INC.,
     a Corporation; and Does 1 through 50                [County of Los Angeles Superior
19   Inclusive,                                          Court Case No. 19STCV21953]
20                    Defendants.                        Filed Concurrently with Civil Case
                                                         Cover Sheet, Certification and Notice
21                                                       of Interested Parties, Corporate
                                                         Disclosure Statement, Declaration of
22                                                       Michael G. Cross, Request for
                                                         Judicial Notice, Notice of Related
23                                                       Cases and the Certificate of Service
24

25        TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR
26   THE CENTRAL DISTRICT OF CALIFORNIA, PLAINTIFF, AND HIS
27   COUNSEL OF RECORD:
28        PLEASE TAKE NOTICE that Defendant, Team Industrial Services, Inc.

                                                    1
                       Defendant Team Industrial Services, Inc.’s Notice of Removal      1155698.2
 Case 2:21-cv-03319-FLA-GJS Document 1 Filed 04/16/21 Page 2 of 6 Page ID #:2




 1   (“Team”) herby removes the above-captioned action filed by Plaintiff Michael Thai
 2   (“Plaintiff”), from the Superior Court of the State of California, County of Los
 3   Angeles, to the United States District Court for the Central District of California,
 4   pursuant to 28 U.S.C. § 1441(b). This Court has jurisdiction over the action pursuant
 5   to the Class Action Fairness Act of 2005, 28 U.S.C. § 1332(d) (“CAFA”).
 6         1.    Pursuant to 28 U.S.C. § 1446(a), a notice of removal must: (1) be signed
 7   pursuant to Rule 11 of the Federal Rules of Civil Procedure; (2) contain “a short and
 8   plain statement of the grounds for removal”; and (3) be accompanied by a copy of all
 9   process, pleadings, and orders served on defendant in the action. A removing
10   defendant is not required to submit evidence in support of its jurisdictional allegations
11   with the notice of removal. Rather, the defendant is held to the same notice pleading
12   standard as a plaintiff. Janis v. Health Net, Inc., 472 Fed. Appx. 533 (9th Cir. 2012);
13   Ellenburg v. Spartan Motors Chassis, Inc., 519 F. 3d 192, 199-200 (4th Cir. 2008)
14   (“just as a plaintiff’s complaint sufficiently establishes diversity jurisdiction if it
15   alleges that the parties are of diverse citizenship and that the matter in controversy
16   exceeds … the sum specified by 28 U.S.C. § 1332 … so too does a removing party’s
17   notice of removal sufficiently establish jurisdictional grounds for removal by making
18   jurisdictional allegations in the same manner”) (internal quotations omitted). This
19   Notice of Removal is based on the following:
20                                I.     REMOVAL IS TIMELY
21         2.    On June 24, 2019, Plaintiff filed his complaint against Team in the
22   Superior Court of the State of California for the County of Los Angeles alleging a
23   class action of all others similarly situated, Case No. 19STCV21953 (the
24   “Complaint”). The Complaint contains causes of action for (1) Unfair Competition in
25   Violation of Business and Professions Code §§ 17200 et seq.; (2) Failure to Pay
26   Minimum Wages in Violation of California Labor Code §§ 1194, 1197, and 1197.1;
27   (3) Failure to Pay Overtime Wages in Violation of California Labor Code §§ 510 et
28   seq.; (4) Failure to Provide Required Meal Periods in Violation of California Labor

                                                       2
                          Defendant Team Industrial Services, Inc.’s Notice of Removal   1155698.2
 Case 2:21-cv-03319-FLA-GJS Document 1 Filed 04/16/21 Page 3 of 6 Page ID #:3




 1   Code §§ 226.7 and 512 and the Applicable IWC Wage Order; (5) Failure to provide
 2   Required Rest Periods in Violation of California Labor Code §§ 226.7 and 512 and
 3   the Applicable IWC Wage Order; (6) Failure to Provide Accurate Itemized
 4   Statements in Violation of California Labor Code § 226; (7) Failure to Provide Wages
 5   When Due in Violation of California Labor Code §§ 201, 202, and 203; (8) Violation
 6   of the Fair Credit Reporting Act for Failure to Make Proper Disclosures in Violation
 7   of 15 U.S.C. § 1681 et seq.; (9) Violation of the Fair Credit Reporting Act for Failure
 8   to Obtain Proper Authorization in Violation of 15 U.S.C. § 1681 et seq.; and (10)
 9   Violations of the Private Attorneys General Act. Plaintiff’s Complaint repeatedly
10   alleges that the aggregated claims of the class are less than $5 million. See, e.g.,
11   Compl. ¶ 4. The Complaint is silent as to the number of class members. True and
12   correct copies of all process, pleadings, and orders served upon Team are attached as
13   Exhibit A.
14         3.     On March 17, 2021, Plaintiff served Team with his mediation brief.
15   Plaintiff’s mediation brief stated, for the first time, that the number of class members
16   “includes 2,000 employees” and that the “Wage and Hour and FCRA claims combine
17   to generate over $225,856,289 in exposure.” Cross Decl. ¶ 2.
18         4.     On information and belief, no other defendants have been properly joined
19   and served in this action. On further information and belief, any other defendants, if
20   and when properly served, will consent to this removal.
21         5.     This Notice of Removal is timely because it was filed within 30 days of
22   service of Plaintiff’s mediation brief. 28 U.S.C. § 1446(b); see also Reyes v. Dollar
23   Tree Stores, Inc., 781 F. 3d 1185, 1189 (9th Cir. 2015); Carvalho v. Equifax Info.
24   Servs., LLC, 629 F. 3d 876, 885 (9th Cir. 2010).
25                                   II.    VENUE IS PROPER
26         6.     Venue lies in the United States District Court for the Central District of
27   California, Western Division, pursuant to 28 U.S.C. §§ 1441, 1446(a), and 84(c)(2).
28   This action was originally brought in the Superior Court of the State of California,

                                                       3
                          Defendant Team Industrial Services, Inc.’s Notice of Removal   1155698.2
 Case 2:21-cv-03319-FLA-GJS Document 1 Filed 04/16/21 Page 4 of 6 Page ID #:4




 1   County of Los Angeles, which is located in the Central District of California, Western
 2   Division. Therefore, venue is proper because it is the “district and division embracing
 3   the place where such action is pending.” 28 U.S.C. § 1441(a).
 4                                      III. JURISDICTION
 5         7.    This Court has original jurisdiction over this civil action under 28 U.S.C.
 6   § 1332(d) and this action is one that may be removed to this Court pursuant to 28
 7   U.S.C. § 1441(a) because this action meets the requirements of CAFA. Specifically,
 8   (1) there are at least 100 members of the proposed plaintiff class; (2) at least one
 9   member of the plaintiff class is a citizen of a State different from Team; and (3) the
10   amount in controversy exceeds $5,000,000 exclusive of interest and costs.
11        A. The Parties Are Diverse.
12               1. Citizenship of Defendant
13         8.    Team Industrial Services, Inc., is a corporation organized under the laws
14   of the State of Texas. RJN, Ex. 1. The principal place of business for Team in located
15   Sugar Land, Texas. Id., Ex. 2. Therefore, pursuant to 28 U.S.C. § 1332(c)(1), Team
16   is a citizen of Texas. Hertz Corp. v. Friend, 559 U.S. 77, 92–93 (2010) (“the phrase
17   ‘principal place of business’ is best read as referring to the place where a corporation’s
18   officers direct, control, and coordinate the corporation’s activities”).
19         9.    The presence of doe defendants has no bearing on the diversity with
20   respect to removal. See 28 U.S.C. § 1441(a) (“For purposes of removal under this
21   Chapter, the citizenship of defendants used under a fictitious name shall be
22   disregarded.”).
23               2. Identification of Plaintiff Class
24         10. In the Complaint, Plaintiff defined the proposed classes as follows:
25               [A]ll individuals who are or previously were employed by
26               DEFENDANT in California and classified as non-exempt
27               employees (the “CALIFORNIA CLASS”) at any time during the
28               period beginning on the date four (4) years prior to the filing of this

                                                       4
                          Defendant Team Industrial Services, Inc.’s Notice of Removal   1155698.2
 Case 2:21-cv-03319-FLA-GJS Document 1 Filed 04/16/21 Page 5 of 6 Page ID #:5




 1               Complaint and ending on the date as determined by the Court.
 2               Compl. ¶ 4.
 3                   ***
 4               [A]ll employees or prospective employees of DEFENDANT in the
 5               United States who executed DEFENDANT’s standard FCRA
 6               disclosure form (the “FCRA CLASS”) at any time during the period
 7               beginning on the date five (5) years prior to the filing of this
 8               Complaint and ending on the date as determined by the Court.
 9               Compl. ¶ 6.
10               3. Citizenship of Plaintiff Class
11         11. Based on the information provided in Plaintiff’s mediation brief, there are
12   approximately 2,000 Team employees who fall under the class membership criteria
13   alleged in Plaintiff’s Complaint. Cross Decl. ¶ 2. Based on the class definitions
14   provided, and on information and belief, Team alleges that at least one class member
15   lives in a state other than those of which Team is a citizen (i.e., Texas). In particular,
16   Plaintiff alleges that he resides in Los Angeles County, California. Compl. ¶ 28
17         12. Accordingly, removal is proper because there is a diversity of parties
18   under 28 U.S.C. § 1332.
19        B. The Amount in Controversy Exceeds $5,000,000
20         13. The Complaint does not allege a total amount in controversy. Rather, the
21   Complaint repeatedly alleges that the aggregated claims of the class are less than $5
22   million. See, e.g., Compl. ¶ 4.
23         14. However, on March 17, 2021, Plaintiff disclosed in his mediation brief
24   that he valued his claim at approximately $225 million. Cross Decl. ¶ 2.This was the
25   first time that Team became aware with any certainty that Plaintiff sought damages
26   in excess of $5 million. Id.
27         15. Based on Plaintiff’s disclosure in his mediation brief, Team’s counsel
28   believes in good faith that the amount in controversy in this case exceeds $5,000,000

                                                       5
                          Defendant Team Industrial Services, Inc.’s Notice of Removal   1155698.2
 Case 2:21-cv-03319-FLA-GJS Document 1 Filed 04/16/21 Page 6 of 6 Page ID #:6




 1   as required by 28 U.S.C. § 1332(d)(6).
 2           IV. SATISFACTION OF PROCEDURAL REQUIREMENTS
 3         16. Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and
 4   orders served on Team are exhibits to this Notice. Pursuant to 28 U.S.C. § 1446(d), a
 5   “Notice to Plaintiff and Clerk of the California Superior Court of Removal of Civil
 6   Action to the United States District Court” (to include a copy of this Notice of
 7   Removal and all Exhibits) will be promptly filed with the Clerk of the Superior Court
 8   of California for the County of Los Angeles, and served on all other parties to this
 9   action. Pursuant to 28 U.S.C. § 1446(b)(2)(A), all properly joined and served
10   defendants have consented to this removal.
11                                     V.      CONCLUSION
12         17. This is a civil action over which this Court has original jurisdiction under
13   28 U.S.C. § 1332(d), and one that may be removed to this Court pursuant to 28 U.S.C.
14   § 1441(a) because this action meets the requirements of CAFA. Accordingly, Team
15   respectfully requests that the action now pending against it in the Superior Court of
16   California, County of Los Angeles, be removed to this Court.
17
     Dated: April 16, 2021                      BOUTIN JONES INC.
18

19                                              By:              /s/ James D. McNairy
                                                                 JAMES D. MCNAIRY
20                                                               MICHAEL G. CROSS
                                                                 ERROL C. DAUIS
21
                                                Attorneys for Defendant
22                                              TEAM INDUSTRIAL SERVICES, INC.
23

24

25

26

27

28

                                                      6
                         Defendant Team Industrial Services, Inc.’s Notice of Removal   1155698.2
